Title: I. Jefferson’s Suppressed Article in His Observations on Calonne’s Letter, [ca. 4 July 1787]
From: Jefferson, Thomas
To: 


            6. It is reckoned that this nation employs 30. ships in the African trade, and that these take, one with another, 50 hogsheads of tobacco in part of their loading. The regulations for the protection of the farms forbidding them to take this tobacco from the ports of France, they are obliged to put into Lisbon, and there furnish themselves with the tobaccos of Brazil. It would seem that Magazins d’entrepot established in the principal ports might be placed under such cautions of double keys &c. as to expose the farmers to no danger. This would save to France freight and commission on that quantity of tobacco, paiment in cash instead of commodities, and the deviation of 30 ships from the route of their voiage by putting in to Lisbon. It would at the same time and in the same proportion augment the demand for the tobaccoes of the United states.
          